Exhibit 10.4

CAPTARIS, INC.

STOCK OPTION GRANT NOTICE

FOR EXECUTIVE OFFICERS AND DIRECTORS

2006 EQUITY INCENTIVE PLAN

Captaris, Inc. (the “Company”) hereby grants to you an Option (the “Option”) to
purchase shares of the Company’s Common Stock. The Option is subject to all the
terms and conditions set forth in this Stock Option Grant Notice (this “Grant
Notice”), in the attached Stock Option Agreement and in the Company’s 2006
Equity Incentive Plan (the “Plan”).

 

Participant:    ___________________________ Grant Date:   
___________________________                 [date of Board approval of grant]
Vesting Commencement Date:    ___________________________              
[typically grant date or date of hire] Number of Shares Subject to Option:   
___________________________ Exercise Price (per Share):   
___________________________ Option Expiration Date:   
___________________________             (subject to earlier termination in
accordance with the terms of the Plan and the Stock Option Agreement) [option
expiration date is typically 10 years from grant date] Type of Option:    ¨
Incentive Stock Option*          ¨ Nonqualified Stock Option Vesting and
Exercisability Schedule:   

[For Executives: 25% of the shares subject to the Option will vest and become
exercisable on the one-year anniversary of the Vesting Commencement Date.

 

An additional 2.0833% of the shares subject to the Option will vest and become
exercisable monthly thereafter over the next three years.]

 

[For Directors: The Option will vest and become exercisable in full on the
one-year anniversary of the Vesting Commencement Date.]

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice, the Stock Option Agreement and the prospectus for
the Plan. You further acknowledges that as of the Grant Date, this Grant Notice,
the Stock Option Agreement and the Plan set forth the entire understanding
between you and the Company regarding the Option and supersede all prior oral
and written agreements on the subject [with the exception of the following
agreements:                             ].

 

CAPTARIS, INC.     PARTICIPANT          By:          Signature Its:             
    Date:      Attachments:     Address:      1. Stock Option Agreement         
2. Prospectus for 2006 Equity Incentive Plan     Taxpayer ID:     

--------------------------------------------------------------------------------

* See Sections 3 and 4 of the Stock Option Agreement.

 



--------------------------------------------------------------------------------

CAPTARIS, INC.

2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

FOR EXECUTIVE OFFICERS AND DIRECTORS

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement (this “Agreement”), Captaris, Inc. has granted you an option
(the “Option”) under its 2006 Equity Incentive Plan (the “Plan”) to purchase the
number of shares of the Company’s Common Stock indicated in your Grant Notice
(the “Shares”) at the exercise price indicated in your Grant Notice. Capitalized
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon the termination of your employment or
service relationship with the Company or a related corporation and the unvested
portion of the Option will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act of 1933 (the “Securities Act”)
or, if such Shares are not then so registered, the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Securities Act. The exercise of the Option must also comply with other
applicable laws and regulations governing the Option, and you may not exercise
the Option if the Company determines that such exercise would not be in material
compliance with such laws and regulations.

3. Incentive Stock Option Qualification. If so designated in your Grant Notice,
all or a portion of the Option is intended to qualify as an incentive stock
option under federal income tax law, but the Company does not represent or
guarantee that the Option qualifies as such.

If the Option has been designated as an incentive stock option and the aggregate
fair market value (determined as of the grant date) of the shares of Common
Stock subject to the portions of the Option and all other incentive stock
options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a nonqualified stock option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for incentive stock options. A portion of the Option may be
treated as a nonqualified stock option if certain events cause exercisability of
the Option to accelerate.

4. Notice of Disqualifying Disposition. To the extent the Option has been
designated as an incentive stock option, to obtain certain tax benefits afforded
to incentive stock options, you must hold the Shares issued upon the exercise of
the Option for two years



--------------------------------------------------------------------------------

after the date of grant and one year after the date of exercise. You may be
subject to the alternative minimum tax at the time of exercise. You should
obtain tax advice when exercising the Option and prior to the disposition of the
Shares. By accepting the Option, you agree to promptly notify the Company if you
dispose of any of the Shares within one year from the date you exercise all or
part of the Option or within two years from the date of grant.

5. Method of Exercise. You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
your election to exercise the Option and the number of Shares for which you are
exercising the Option. The written notice must be accompanied by full payment of
the exercise price for the number of Shares you are purchasing. You may make
this payment in any combination of the following: (a) by cash; (b) by check
acceptable to the Company; (c) by using shares of Common Stock you have owned
for at least six months (or such other period required to avoid adverse
accounting consequences to the Company); (d) if the Common Stock is registered
under the Exchange Act of 1934 and to the extent permitted by law, by
instructing a broker to deliver to the Company the total payment required, all
in accordance with the regulations of the Federal Reserve Board; or (e) by any
other method permitted by the Plan Administrator.

6. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon termination of your employment or service relationship
with the Company or a related corporation for any reason (“Termination of
Service”). You may exercise the vested portion of the Option as follows:

(a) General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) 12 months after your Termination of Service and
(ii) the expiration date of the Option. If you die after your Termination of
Service but while the Option is still exercisable, the vested portion of the
Option may be exercised until the earlier of (x) 12 months after the date of
death and (y) the expiration date of the Option.

(b) Cause. The Option will automatically expire at the time the Company first
notifies you of your termination for cause. If your employment or service
relationship is suspended pending an investigation of whether you will be
terminated for cause, all your rights under the Option likewise will be
suspended during the period of investigation.

The Option must be exercised within three months after termination of employment
for reasons other than death or total disability and one year after termination
of employment due to total disability to qualify for the beneficial tax
treatment afforded incentive stock options.

It is your responsibility to be aware of the date the Option terminates.



--------------------------------------------------------------------------------

7. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan Administrator may permit you to designate
a beneficiary on a Company-approved form who may exercise your Option after your
death. Notwithstanding the foregoing and to the extent permitted by Section 422
of the Internal Revenue Code of 1986, the Plan Administrator, in its sole
discretion, may permit you to assign or transfer the Option, subject to such
terms and conditions as specified by the Plan Administrator.

8. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.

9. Option Not an Employment or Service Contract. Nothing in the Plan or any
Option granted under the Plan will be deemed to constitute an employment
contract or confer or be deemed to confer any right for you to continue in the
employ of, or to continue any other relationship with, the Company or any
related corporation or limit in any way the right of the Company or any related
corporation to terminate your employment or other relationship at any time, with
or without cause.

10. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
twelve months of the Termination of Service or if any portion of the Option is
cancelled or expires unexercised. The loss of existing or potential profit in
Options will not constitute an element of damages in the event of your
Termination of Service for any reason even if the termination is in violation of
an obligation of the Company or a related corporation to you.

11. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

[Insert these sections for non-US Residents: 12. Limitation on Rights; No Right
to Future Grants; Extraordinary Item of Compensation. By entering into this
Agreement and accepting the grant of the Option evidenced hereby, you
acknowledge: (a) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (b) that the grant of the Option is a
one-time benefit which does not create any contractual or other right to receive
future grants of options, or benefits in lieu of options; (c) that all
determinations with respect to any such future grants, including, but not
limited to, the times when options will be granted, the number of shares subject
to each option, the option price, and the time or times when each option will be
exercisable, will be at the sole discretion of the Company; (d) that your
participation in the Plan is voluntary; (e) that the value of the Option is an
extraordinary item of compensation which is outside the scope of your employment
contract, if any; (f) that the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar



--------------------------------------------------------------------------------

payments; (g) that the vesting of the Option ceases upon your Termination of
Service for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement or otherwise permitted by the Plan Administrator;
(h) that the future value of the Shares underlying the Option is unknown and
cannot be predicted with certainty; and (i) that if the Shares underlying the
Option do not increase in value, the Option will have no value.

13. Employee Data Privacy. By entering this Agreement, you (a) authorize the
Company and your employer, if different, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Option and the administration
of the Plan; (b) waive any data privacy rights you may have with respect to such
information; and (c) authorize the Company and its agents to store and transmit
such information in electronic form.